Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s arguments filed, 03/02/2021, have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Applicants have amended or entered new claims, filed 03/02/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment. 
Applicant’s amendment amended claims 1-8.
Applicant’s amendment entered claim 9.
Claims 1-9 are the claims hereby under examination. 
Claim Rejections - 35 USC § 112(b) - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Response to Arguments
Applicant’s arguments, see page 6, filed 03/02/2021, with respect to the rejections under 35 USC § 112(b) have been fully considered and are persuasive. The entered amendments to the claims clarified the limitations and overcame the indefiniteness issue. The rejection of claims 1-8 has been withdrawn. 


Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 20180049802 A1). 
Regarding Claim 1, Yang discloses a multi-retractable electromyography needle comprising an outer needle ([0050], trocar 12) containing between three and fourteen ([0051], preferably, the electrode sub-needles 10 are six, eight or ten) electromyography electrodes ([0050], plurality of electrode sub-needles 10) where said electrodes can be deployed from and retracted ([0055], extension or retraction of the corresponding electrode sub-needles 10) into the outer needle through apertures in the outer needle tip ([0050], end for extending of needles 13 that is provided with the opening for extending of needles).
Regarding Claim 2, Yang discloses the needle of claim 1, wherein an outer diameter of the needle is between 0.8 to 1.5 millimeters ([0050], preferably, an external diameter of the trocar 12 is 18 G (wherein G is an abbreviation for Gauge). 18 G is 1.2mm). 
 Regarding Claim 7, Yang discloses the needle of claim 1, wherein the needle tip is equipped with apertures ([0053], plurality of radiofrequency electrode cannulas 16. Fig. 11) ranging in number from three to fourteen ([0051], preferably, the electrode sub-needles 10 are six, eight or ten) to allow for deployment of the electrodes from the interior of the needle (Fig. 11, eight electrodes 10 extend from apertures 16).
Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. The applicant argues that the Yang application only discloses radiofrequency ablation needles. While the examiner agrees that the intended use of the Yang device is ablation, needle electrodes, as are disclosed in Yang, can be used for both transmitting current to a tissue (ablation) and for receiving current (electromyography). The applicant also argues that there is no diagnosis function in the Yang application. However, a diagnosis function in not within the scope of the claims as currently constructed. The claims define an outer needle tip and between 3 and 14 electrodes which can be deployed from and retracted into the needle tip. The applicant further argues that the medical processes are entirely different. However, no medical procedure is a part of any of the claims. Yang discloses an outer needle tip and a plurality of needle electrodes. While Yang discloses that the needle electrodes are used for ablation, another use for needle electrodes is electromyography. Thus, Yang discloses the “electromyography needles.”

Claim Rejections - 35 USC § 103 – Maintained and New
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20180049802 A1) as applied to claim 1 above, and further in view of Schaefer (US 20020072742 A1). 
Regarding Claim 3, Yang discloses the needle of claim 1.
However, Yang does not disclose the needle wherein an inner diameter of the needle is between 0.5 to 1.1 millimeters. Schaefer teaches a needle wherein an inner diameter of the needle is between 0.5 to 1.1 millimeters ([0034], The diameter of each inner tube 62 may vary but is preferably from about 0.1 mm to about 1 mm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed needle body of Yang to include the diameters taught in Schaefer to constrain the individual electrode elements in a radially-collapsed configuration to facilitate their introduction to the tissue target site (Schaefer [0030]). A compact needle reduces the pain felt by the patient and increase ease of use. 
Regarding Claim 5, Yang discloses the needle of claim 1.
However, Yang does not disclose the needle wherein the electrode is 38 gauge. Schaefer teaches a needle system wherein the electrode is 38 gauge ([0029], the tines may have circular cross-sections with various diameters but such diameters will preferably range from about 0.1 mm to about 2 mm and preferably from about 0.2 mm to about 0.5 mm. 38 gauge is 0.16 mm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed needle body of Yang to include the electrode diameters taught in Schaefer to make electrodes that small diameter and can penetrate into tissue as they are advanced from the cannula. (Schaefer [0027]). A smaller needle penetrates the tissue easier and reduces the pain felt by the patient. 
Regarding Claim 6, Yang discloses the needle of claim 1.
[0029], electrode tines) comprises a biocompatible material selected from the group consisting of: copper, gold, silver, aluminum, zinc and nickel ([0029], constructed of stainless steel, nickel-titanium alloys, Spring Steel alloys, and similar metals). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed needle body of Yang to include the electrode comprising a biocompatible material taught in Schaefer to make electrodes with resilience and shape-retaining properties (Schaefer [0029]). A biocompatible material that is also conductive is important so that the electrode can retain its electrical properties while not causing injury or infection to the patient.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20180049802 A1) as applied to claim 1 above, and further in view of Bourne (US 20040138657 A1). 
Regarding Claim 4, Yang discloses the needle of claim 1.
However, Yang does not disclose the needle wherein the needle comprises a biocompatible material selected from the group consisting of: stainless steel, tungsten, platinum, silver-silver chloride alloy and copper. Bourne teaches a needle system wherein the needle ([0039], Fig. 7 shaft 155) comprises a biocompatible material selected from the group consisting of: stainless steel, tungsten, platinum, silver-silver chloride alloy and copper ([0039], composed of an electrically conductive material, such as stainless steel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed needle body of Yang to include the material  taught in Bourne to conveniently serve as intermediate electrical conductor between the shaft and needles (Bourne [0039]). A biocompatible material that is also conductive is important so that the needle can retain its electrical properties while not causing injury or infection to the patient.
8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20180049802 A1) as applied to claim 1 above, and further in view of Hue (US 20110301450 A1). 
Regarding Claim 8, Yang discloses the needle of claim 1.
However, Yang does not disclose the needle wherein the exterior of the needle excepting the tip is coated in Teflon. Hue teaches a needle wherein the exterior of the needle excepting the tip is coated in Teflon.  ([0062], The Teflon insulation of the tip of the wire was stripped). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed needle body of Yang to include the Teflon coating on the needle excluding the tip as taught by Hue to insulate the majority of the wire and expose a small portion of bare conductor (Hue [0062]). Insulating the needle is important to protecting the safety of the patient by controlling stimulation to avoid damaging surrounding tissue.
The following rejection is being newly applied which was necessitated by amendment.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20180049802 A1) in view of  Schaefer (US 20020072742 A1), Bourne (US 20040138657 A1), and Dhillon (US 20140121728 A1). 
Regarding Claim 9, Yang discloses a Multi-Retractable Electromyography Needle comprising:
an outer needle ([0050], trocar 12) containing between three and fourteen ([0051], preferably, the electrode sub-needles 10 are six, eight or ten) electromyography electrodes ([0050], plurality of electrode sub-needles 10) where said electrodes can be deployed from and retracted ([0055], extension or retraction of the corresponding electrode sub-needles 10) into the outer needle through apertures in the outer needle tip ([0050], end for extending of needles 13 that is provided with the opening for extending of needles); wherein said outer needle has an outer diameter between 0.8 and 1.5 millimeters ([0050], preferably, an external diameter of the trocar 12 is 18 G (wherein G is an abbreviation for Gauge). 18 G is 1.2mm); wherein said outer needle tip is equipped with apertures ([0053], plurality of radiofrequency electrode cannulas 16. Fig. 11) ranging in number from three to fourteen ([0051], preferably, the electrode sub-needles 10 are six, eight or ten) to allow for deployment of the electrodes from the interior of the outer needle (Fig. 11, eight electrodes 10 extend from apertures 16)
However, Yang does not explicitly disclose the needle wherein an inner diameter between 0.5 and 1.1 millimeter; wherein said outer needle is comprised of a biocompatible material selected from a group consisting of stainless steel, tungsten, platinum, silver-silver chloride alloy and copper and where the exterior of the outer needle except said outer needle's tip is coated in Teflon; wherein said three to fourteen electromyography electrodes are 38 gauge; and wherein said three to fourteen electromyography electrodes comprise a biocompatible material selected from a group consisting of copper, gold, silver aluminum, zinc, and nickel.
Schaefer teaches a needle wherein an inner diameter of the needle is between 0.5 to 1.1 millimeters ([0034], The diameter of each inner tube 62 may vary but is preferably from about 0.1 mm to about 1 mm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed needle body of Yang to include the diameters taught in Schaefer to constrain the individual electrode elements in a radially-collapsed configuration to facilitate their introduction to the tissue target site (Schaefer [0030]). A compact needle reduces the pain felt by the patient and increase ease of use. 
Schaefer further teaches a needle system wherein the electrode is 38 gauge ([0029], the tines may have circular cross-sections with various diameters but such diameters will preferably range from about 0.1 mm to about 2 mm and preferably from about 0.2 mm to about 0.5 mm. 38 gauge is 0.16 mm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed needle body of Yang to include the electrode diameters taught in Schaefer to make electrodes that small diameter and can penetrate into tissue as they are Schaefer [0027]). A smaller needle penetrates the tissue easier and reduces the pain felt by the patient. 
Schaefer further teaches a needle system where the electrode ([0029], electrode tines) comprises a biocompatible material selected from the group consisting of: copper, gold, silver, aluminum, zinc and nickel ([0029], constructed of stainless steel, nickel-titanium alloys, Spring Steel alloys, and similar metals). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed needle body of Yang to include the electrode comprising a biocompatible material taught in Schaefer to make electrodes with resilience and shape-retaining properties (Schaefer [0029]). A biocompatible material that is also conductive is important so that the electrode can retain its electrical properties while not causing injury or infection to the patient.
Bourne teaches a needle system wherein the needle ([0039], Fig. 7 shaft 155) comprises a biocompatible material selected from the group consisting of: stainless steel, tungsten, platinum, silver-silver chloride alloy and copper ([0039], composed of an electrically conductive material, such as stainless steel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed needle body of Yang to include the material  taught in Bourne to conveniently serve as intermediate electrical conductor between the shaft and needles (Bourne [0039]). A biocompatible material that is also conductive is important so that the needle can retain its electrical properties while not causing injury or infection to the patient.
Dhillon teaches a needle wherein the exterior of the needle except the tip is coated in Teflon.  ([0109], Each electrode needle 1920 has a base portion 1922 that is covered with a layer of electrically insulating material such as Teflon and a tip portion 1924 that is exposed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed needle body of Yang to include the Teflon coating on the needle excluding the tip as taught by Dhillon [0109]). Insulating the needle is important to protecting the safety of the patient by controlling stimulation to avoid damaging surrounding tissue. 
Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. The applicant argues that Yang does not disclose the needle of claim 1. The examiner has addressed this above and concluded that Yang does disclose the needle of claim 1. Regarding Claims 3 and 5-6, the applicant also argues that the Schaefer application likewise teaches a tumor ablation needle. The scope of the claims as currently presented do not include the limitation of any medical procedure or external machinery in relation to the outer needle and the inner electrodes. The applicant contends that ablation needles and passive electromyography needles are structurally different. The examiner contends that the difference is merely functional, and they are structurally equivalent (See provided definition from RadiologyInfo). “needle electrode: A fine wire through which electrical current may flow when attached to a power source; used to carry high frequency electrical currents that create heat or destroy diseased tissue (called radiofrequency ablation) or seal blood vessels. There are two types of needle electrodes: a simple straight needle; and a straight, hollow needle that contains several retractable electrodes that extend when needed. Needle electrodes may also be a part of devices that monitor electrical activity for diagnostic purposes such as in the performance of electromyography and nerve conduction studies.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
/ALEXANDER H CONNOR/               Examiner, Art Unit 3791                                                                                                                                                                                         
/DANIEL L CERIONI/               Primary Examiner, Art Unit 3791